UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-605



In Re: CLAUDE RAYMOND CURRY,

                                                          Petitioner.



         On Petition for Writ of Mandamus.     (CA-91-262)


Submitted:   November 19, 1998            Decided:   December 1, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Claude Raymond Curry, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Claude Raymond Curry filed a petition for a writ of mandamus

from this court seeking an order compelling enforcement of his con-

stitutional rights. Mandamus is a drastic remedy to be used only in

extraordinary circumstances. See Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976). Mandamus relief is only available when

there are no other means by which the relief sought could be

granted, see In Re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and

may not be used as a substitute for appeal. See In re Catawba

Indian Tribe of S.C., 973 F.2d 1133, 1135 (4th Cir. 1992). Ac-

cordingly, although we grant the motion for leave to proceed in

forma pauperis, we deny mandamus relief. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                 2